                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                          Civil No.: 18-878 (DSD/BRT)


Fred Mitschele; Jason Mitschele; and
Michael Minor,


                       Plaintiffs,

        v.                                                 ORDER

Municipal Parking Services; Travis Carter;
Joseph Caldwell; Mark Evenstad;
Richard C. Gage; Thomas G. Hudson;
Tony Jacobson; Kurt Lange; Thomas Lowe;
Robert G. Parish; and Robert Samson,

                       Defendants.



        This matter is before the court upon defendant Municipal

Parking Systems’ (MPS)         motion to compel arbitration.     Based on a

review of the file, record, and proceedings herein, and for the

following reasons, the court grants the motion.



                                     BACKGROUND

        This contract dispute arises out of MPS’ alleged failure to

abide by the terms of the parties’ agreements regarding the use of

plaintiffs’       patented     parking    meter   technology   and   related

shareholder rights.

I.      Parties

        MPS is a Minnesota Corporation that sells parking meters and

other        parking    enforcement    technologies   to   businesses    and
municipalities.1         Compl. ¶¶ 9, 22.        Plaintiffs Fred Mitschele,

Jason Mitschele, and Michael Minor are Canadian citizens.             Id.

¶ 4.       Plaintiffs collectively own patented solar-powered parking

meter technology invented by Fred Mitschele. Id. ¶ 1. Plaintiffs’

parking meter technology incorporates digital cameras, internet

connectivity, touchscreen user interface, and other digital and

wireless      features    to   facilitate   parking   payment   options   and

enforcement.      Id. ¶ 21.

II.    The Original Agreements

       On April 1, 2010, plaintiffs agreed to sell forty-nine percent

of their interest in the parking meter technology to MPS (the

Original Agreement). Id. MPS, in exchange, agreed to make monthly

royalty payments and to pay $300 for each new parking meter it

installed using plaintiffs’ technology.             Id.   MPS also agreed to

share a percentage of its monthly net operating income or five

percent of any third-party investment with plaintiffs, provided it

achieved certain sales figures.            Id.   MPS further agreed to give

plaintiffs a percentage of common stock and an option to purchase

a percentage of its private placements on a pro-rata basis.               Id.

In addition, MPS agreed to bind any future third-party investors to

certain terms and to copy plaintiffs on all correspondence relating



       1
          The other defendants, Travis Carter, Thomas G. Hudson,
Joseph Caldwell, Mark Evenstad, Richard C. Gage, Robert G. Parish,
Kurt Lange, Robert Samson, Thomas Lowe, and Tony Jacobson, serve on
MPS’ Board of Directors. Id. ¶ 23.

                                       2
to plaintiffs’ parking meter technology.                   Id. ¶¶ 26, 35, 52, 65.



       The Original Agreement provided that “[a]ny dispute arising

under this [a]greement shall be determined by arbitration [sic]

shall be determined by a single arbitrator.”                  Cassady Decl. Ex. 1

¶ 4. The Original Agreement further provided that the “arbitration

shall be initiated and conducted in accordance with the provisions

of the Commercial Arbitration Act of British Columbia” and that it

“shall be construed under the laws of British Columbia, Canada and

... that any dispute shall be resolved [sic] arbitration as set

forth herein.”        Id. ¶¶ 4,9 (emphasis removed).

      The parties amended the Original Agreement twice thereafter.

Id.   Ex.   2;    Ex.    4.         Neither    amendment    altered    the   Original

Agreement’s arbitration provision.                See id. Ex. 2 ¶ 13; Ex. 4 ¶ 8.

      On    March     12,     2012,    plaintiffs    agreed      to   license    their

remaining     fifty-one        percent        interest   in   the     parking    meter

technology       to   MPS,     in    exchange     for,   among   other    things,    a

$2,000,000 CDN payment and the right to periodically conduct

third-party audits of MPS’ revenues (the Patent License).                       Id. Ex.

3 ¶ 12; Compl. ¶ 46.          Under the Patent License, MPS further agreed

to maintain plaintiffs’ patent portfolio in good standing, market

the patents, and place a patent identifier on each parking meter

that it sold.         Compl. ¶¶ 58-64.         The Patent License provided that

“[a]ny breach of this Agreement shall be subject to the notice and


                                              3
cure provisions set forth in the [Original Agreement] including the

arbitration provision ....”      Cassady Decl. Ex. 3 ¶ 30.

       On October 12, 2012, the parties consolidated the Original

Agreement and its amendments and the Patent License into a Binding

Letter Agreement.    Id. Ex. 5.     The Binding Letter Agreement is

“governed by the laws of the Province of British Columbia” and

expressly states that “the dispute resolution procedures set out in

the [Original Agreement] shall apply ....”        Id. ¶ 30.   The Binding

Letter Agreement further provides that in the event of any conflict

between it and the previous agreements “the terms of the Binding

Letter Agreement shall govern.”     Id. ¶ 29.

III.   The Shareholder and Stock Redemption Agreements

        On October 16, 2012, Fred Mitschele and Jason Mitschele

entered into an agreement with MPS regarding, among other things,

their stock voting rights and obligations and the sale and purchase

of MPS transfer stock (the Shareholder Agreement). Id. Ex. 6. The

Shareholder   Agreement   also   allowed   Fred   Mitschele    and   Jason

Mitschele, as MPS shareholders, to select a member of MPS’ board of

directors until MPS purchased the remaining fifty-one percent

interest in plaintiffs’ parking meter technology.        Id. ¶ 6.1.    The

Shareholder Agreement provides that the parties must “submit to the

jurisdiction of the federal and state courts located within the

geographic boundaries of [sic] the Hennepin County, Minnesota for

the purpose of any suit, action or other proceeding arising out of


                                    4
or based upon this Agreement ....”          Id. ¶ 7.4.      The parties also

agreed “not to commence any suit, action or other proceeding

arising out of ... this Agreement except in the federal and state

courts located within the geographic boundaries of Hennepin County,

Minnesota,   and   ...   waive    any   claim   that   it   is   not   subject

personally to the jurisdiction of the above-named courts.”                Id.

The Shareholder Agreement states that it is “governed by, and

construed in accordance with, the laws of the State of Minnesota.”

Id.    The Shareholder Agreement does not reference the arbitration

provision in the previous agreements.

        On December 19, 2012, MPS told plaintiffs that it was

completing its initial capital formation and offered to purchase

their shares of MPS stock before the year’s end.            Compl. ¶¶ 71, 74.

Plaintiffs accepted MPS’ offer and sold their stock back to MPS for

¢10,    ¢23, and ¢29 per share respectively.           Id. ¶ 76; see also

Cassady Decl. Ex. 6.       Shortly after the buy-back, MPS sold the

stock for $2.00 per share.       Compl. ¶ 76.   The terms of the buy-back

of Jason Mitschele’s MPS stock were recorded in a Stock Redemption

Agreement. Cassady Decl. Ex. 6. The Stock Redemption Agreement is

“governed under the laws of the State of Minnesota” and provides

that all claims arising under it must be decided in Minnesota state

or federal court.   Id. ¶ 4.3.     The Stock Redemption Agreement         does

not reference the Original Agreement’s arbitration provision.             Id.




                                        5
IV.   Arbitration

      On July 25, 2016, plaintiffs sent MPS a default notice

alleging that MPS had breached the Original Agreement and its

amendments, the Patent License, and the Binding Letter Agreement

by, among other things, not making timely royalty payments, not

paying the $300 parking meter fees, and not permitting third-party

audits.   Compl. ¶ 67; Cassady Decl. Ex. 6.

      In mid-2016, MPS filed an arbitration action in British

Colombia, Canada, against plaintiffs.             Cassady Decl. Ex. 6 at 1.

In the arbitration, MPS seeks a declaratory judgment that it has

not   breached   the    parties’    agreements       and   raises   an    unjust

enrichment claim.      Id.

      On October 6, 2016, plaintiffs filed a statement of defense in

the arbitration, and requested a declaratory judgment that MPS had

breached the parties’ agreements.             Id. at 8-12.   Plaintiffs also

asserted breach of contract counter-claims, alleging that MPS

failed to: make timely royalty payments; provide auditor reports;

pay the $300 parking meter fees; properly manage and market the

patent    portfolio;    fulfill    its       obligations   regarding     private

placements and new equity investments; share five percent of

third-party investments; copy plaintiffs on communications; install

a patent identifier on each new parking meter; bind third-party

investors to the parties’ agreements; and adhere to the agreed upon

process for nominating and appointing its board members.                 Id. at


                                         6
8-12.

        On February 21, 2018, the parties entered into an agreement

within the arbitration proceeding specifically agreeing to the

composition      of   the   arbitration   panel   and   the   scope   of   the

arbitration proceedings (the Arbitration Agreement).2                 Cassady

Decl. Ex. 7.      Relevant to this motion, the parties agreed that the

“jurisdiction, role, and function of the arbitrators shall be to

hear and determine the matters in issue in this arbitration and all

matters of law, fact, and procedure incidental to the issues”

pending in the arbitration, i.e., incidental to MPS’ claims and

plaintiffs’ counter-claims. Id. The arbitration is still pending.

V.      This Suit and Motion

        Plaintiffs commenced this suit on March 23, 2018, raising

breach of contract, breach of implied covenant of good faith and

fair dealing, and breach of fiduciary duty claims.              Compl. ¶¶

79-89.      Plaintiffs also bring shareholder claims under Minn. Stat.

§ 302A.471(4) and Minn. Stat. § 302A.751.               Specifically, with

respect to the shareholder claims, plaintiffs allege that they were

unaware that MPS planned to publically sell their stock shares

after the buy-back and that MPS misrepresented its intentions when

offering the buy-back.         Compl. ¶ 75.       MPS now moves to compel

arbitration.


        2
         The Arbitration Agreement states that the arbitration
commenced pursuant to the Original Agreement and its amendments and
the Binding Letter Agreement. Id.

                                      7
                                DISCUSSION



I.   Standard of Review

         Under the Federal Arbitration Act, a court must grant a

motion to compel arbitration if the parties agreed to a valid

arbitration provision.3       See 9 U.S.C. § 4.    In a motion to compel

arbitration,    the   court   must   determine    whether:   (1)   a   valid

agreement to arbitrate exists between the parties; and (2) the

specific dispute is within the scope of that agreement.            Pro Tech

Indus., Inc. v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004).

     In determining whether a particular dispute is within the

scope of the arbitration agreement, the court does not examine

merits of the underlying claims.         Medcam, Inc. v. MCNC, 414 F.3d

972, 975 (8th Cir. 2005).       “The scope of an arbitration agreement

is given a liberal interpretation, with any doubts resolved in

favor of arbitration.”    Id.    An order to compel arbitration should

be granted “‘unless it may be said with positive assurance that the

arbitration clause is not susceptible to an interpretation that

covers the asserted dispute.’”           Id. (quoting Lyster v. Ryan’s

Family Steak Houses, Inc., 239 F.3d 943, 945 (8th Cir. 2001)).            In


     3
        The Arbitration Agreement does not include a choice-of-law
provision or a clear expression by the parties that they do not
want the Arbitration Agreement construed by the court under the
Federal Arbitration Act in deciding this motion. See Cassady Decl.
Ex. 7. Accordingly, the court will apply the Federal Arbitration
Act and federal law.    See UHS Mgmt. Co., Inc. v. Comput. Sci.
Corp., 148 F.3d 992, 997 (8th Cir. 1998).

                                     8
determining whether a dispute is subject to arbitration, the court

must examine each claim separately.        See KPMG LLP v. Cocchi, 565

U.S. 18, 22 (2011).

      If there is a valid arbitration clause, the court must first

determine whether the clause is broad or narrow.         Unison Co. v.

Juhl Energy Dev., Inc., 789 F.3d 816, 818 (8th Cir. 2015).        If the

clause is broad, the presumption in favor of arbitration applies,

and the court is required to send the claim to arbitration “as long

as the underlying factual allegations simply touch matters covered

by the arbitration provision.”       Id. (internal quotation marks and

citation omitted).    If the clause is narrow, “the presumption of

arbitrability is lessened.”       Twin City Monorail, Inc. v. Robbins &

Myers, Inc., 728 F.2d 1069, 1073 (8th Cir. 1984).

II.   Scope of the Arbitration Clause

      As discussed, from 2010 through 2013, the parties entered into

numerous agreements. The Binding Letter Agreement consolidated the

Original Agreement and its amendments with the Patent License and

expressly    incorporated   the     Original   Agreement’s   arbitration

provision.   The Shareholder and Stock Redemption Agreements on the

other hand did not incorporate the Original Agreement’s arbitration

provision nor do they contain their own arbitration provision.

      Plaintiffs argue that their shareholder disputes raised here

are not subject to arbitration because the agreements that govern

those disputes require resolution in a Minnesota court proceeding.


                                     9
In   making   their   argument,       plaintiffs   ignore       the    Arbitration

Agreement in which they expressly agreed to arbitrate all pending

and incidental disputes between the parties notwithstanding the

previously conflicting forum provisions.           The court finds that the

Arbitration Agreement supercedes the prior agreements with respect

to the subject of arbitrability and that its “all matters of law,

fact, and procedure incidental to” language broadly applies to

plaintiffs’ claims raised here.          Cassady Decl. Ex. 7.          Indeed, the

Eighth Circuit Court of Appeals has long held that the use of

comparable phrases such as “arising out” of or “relating to”

renders an arbitration clause broad, favoring arbitration.                   Fleet

Tire Serv. of N. Little Rock v. Oliver Rubber Co., 118 F.3d 619,

621 (8th Cir. 1997).

      In fact, plaintiffs’ breach of contract claim raised here is

nearly identical to the breach of contract counter-claims raised in

the arbitration. Both allege, among other things, the same failure

to make royalty payments and to pay the $300 parking meter fees.

Similarly, plaintiffs’ breach of implied good faith and fair

dealing   claim   raised   here   is     similar   to    their        arbitration

counter-claim regarding MPS’ alleged failure to provide plaintiffs

the benefits they are entitled to under the agreements, including

maintaining their patents in good standing.

      In addition, plaintiffs claims here under § 302A.471(4) are

sufficiently    similar    to   the    shareholder      claim    raised     in   the


                                        10
arbitration that MPS suppressed their shareholder voting rights by

manipulating the board of director nomination and appointment

process in its favor.         Moreover, the claims brought here under

§ 302A.751 rest on a theory that MPS acted fraudulently, illegally,

and prejudicially when buying-back their shares of MPS stock.

Plaintiffs’ claims raised in the arbitration similarly allege that

MPS   failed   to     fulfill    its    contractual      obligations      regarding

acceptance of private placements and equity investments, share five

percent of investor funds, and bind third-party investors to agreed

upon conditions, and that they consequently suffered economic loss

as a result.         In effect, the shareholder claims raised in the

arbitration     and    here      center    on     MPS’     alleged     practice     of

misrepresenting its intentions to its shareholders and misconduct

regarding the issuance and redemption of it stock shares. Although

not   identical,      given     the    broad    language    of   the    Arbitration

Agreement,     the     underlying       factual     allegations        raised     here

sufficiently touch on the shareholder matters addressed in the

arbitration and are now governed under the Arbitration Agreement.

      Further, plaintiffs’ delay in challenging the scope of the

arbitration undermines their position.              Plaintiffs certainly could

have resisted the arbitration at the outset, attempted to limit its

scope, or refused to enter into the broadly worded Arbitration

Agreement.     Instead, they opted to not only defend, but to pursue

relief in the arbitration and subsequently agreed to litigate all


                                          11
incidental claims there including claims regarding shareholder

voting rights and the board nomination and appointment process

formerly governed under the Shareholder Agreement.          Plaintiffs are

now bound by that decision.

       Finally, plaintiffs’ argument that disputes arising under the

Stock Redemption Agreement are not subject to the arbitration is

undercut by the fact that plaintiffs have cited to the Stock

Redemption Agreement in the arbitration as part of their defense

against MPS’ unjust enrichment claim.             In addition, plaintiffs

have offered the Stock Redemption Agreement as an exhibit in

support      of   both   their   defense    and   counter-claims     in   the

arbitration.      As such, the Stock Redemption Agreement is already

part of the arbitration and further compels the court to conclude

that   the    shareholder   disputes   raised     here   are,   at   minimum,

incidental to the matters pending in the arbitration and governed

under the Arbitration Agreement.           As a result, MPS’ motion        to

compel must be granted.



                                 CONCLUSION

       Accordingly, based on the above, IT IS HEREBY ORDERED that

MPS’ motion to compel arbitration [ECF No. 41] is granted.



Dated: April 30, 2019                      s/David S. Doty
                                           David S. Doty, Judge
                                           United States District Court


                                     12
